United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                             July 28, 2005

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 04-60104
                              Summary Calendar



                         RICHARD MERLE SWITZER,

                                                     Petitioner-Appellant,

                                   versus

                         STATE OF MISSISSIPPI;
                 DAVID TURNER, Mississippi Department
                    of Corrections Superintendent,

                                                    Respondents-Appellees.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                      USDC No. 1:01-CV-205-RRo


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Richard Merle Switzer, Mississippi prisoner # 47818,

appeals   from   the   denial    of    his   28   U.S.C.    §    2254    petition

challenging    his   felony   escape    conviction    and       sentence     as   an

habitual offender.      Switzer has also moved for leave to file a

reply brief.

           A certificate of appealability was granted on the issue

whether Switzer’s counsel was ineffective in failing to file a


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
direct appeal.      Switzer v. Mississippi, No. 04-60104 (5th Cir.

Jul. 1, 2004) (unpublished).        That claim, however, was not raised

in state court, and when Switzer returned to state court in an

attempt to satisfy the exhaustion requirement, his petition was

dismissed pursuant to MISS. CODE ANN. § 99-39-23(6), as successive.

Switzer’s claim that counsel failed to file a direct appeal is

therefore procedurally barred from federal habeas review.            Lott v.

Hargett, 80 F.3d 161, 164-65 (5th Cir. 1996).

            Switzer cannot establish cause to overcome the default

because any error on the part of habeas counsel in failing to raise

the ineffective assistance claim on state postconviction review

cannot provide cause for a procedural default.               See Coleman v.

Thompson, 501 U.S. 722, 755 (1991); Martinez v. Johnson, 255 F.3d
229, 240-41 (5th Cir. 2001). Federal review of Switzer’s claim may

therefore   be    had   only   if   necessary   to   avoid   a   fundamental

miscarriage of justice.        Coleman, 501 U.S. 750.   Switzer, however,

has failed to brief the fundamental miscarriage of justice issue,

and, therefore, its consideration is waived.             See Elizalde v.

Dretke, 362 F.3d 323, 328 n.3 (5th Cir.), cert. denied, 125 S. Ct.
293 (2004).      The dismissal of Switzer’s petition is consequently

affirmed, albeit on grounds other than those cited by the district

court.   See Bickford v. Int’l Speedway Corp., 654 F.2d 1028, 1031

(5th Cir. 1981).

            AFFIRMED; MOTION TO FILE REPLY BRIEF GRANTED.



                                      2